NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-7077

                                 MELODY SIMPSON,

                                                            Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Thomas J. Reed, Widener University School of Law, of Wilmington, Delaware,
argued for claimant-appellant.

       Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel
on the brief were Michael J. Timinski, Deputy Assistant General Counsel, and Martie S.
Adelman, Attorney, Office of the General Counsel, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-7077

                               MELODY SIMPSON,

                                                     Claimant-Appellant,

                                        v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                     Respondent-Appellee.


                                Judgment

ON APPEAL from the United States Court of Appeals for Veterans Claims

in CASE NO(S) 06-0552.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, DYK, and PROST, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: _October 10, 2008__            / s / Jan Horbaly
                                      Jan Horbaly, Clerk